Citation Nr: 0028787	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from October 1968 to 
December 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from July 1996 rating decision in 
which the RO denied the veteran an increased rating for a low 
back disorder.  The disability was evaluated as 40 percent 
disabling, effective from December 1994.  In addition, the RO 
also denied the veteran's claim for TDIU.  The veteran filed 
an NOD in August 1996, and the RO issued an SOC in October 
1996.  That same month, October 1996, the veteran filed a 
substantive appeal.  A Supplemental Statement of the Case 
(SSOC) was issued in August 1997.  Thereafter, the veteran's 
appeal came before the Board, which, in a October 1998 
decision, increased the veteran's disability rating for his 
low back disorder from 40 percent to 60 percent, and denied 
his claim for TDIU.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), only 
with respect to the issue of TDIU.  In that litigation, the 
Court issued a memorandum decision, dated in May 2000, in 
which it vacated the Board's decision as to the TDIU issue, 
and remanded the case for additional development.  The Court 
remanded the matter to the Board under the authority of 
38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2000).  




REMAND

A review of the claims file reflects that, in December 1977, 
the veteran filed a claim of entitlement to service 
connection for a low back disorder.  He included an 
attachment with his "Veteran's Application for Compensation 
or Pension" (VA Form 21-526), in which he noted that his 
back pain had first begun in April 1971, while he was with 
the U.S. Air Force stationed in Japan.  He also reported 
that, following his separation from active service, he was 
working as a psychiatric social worker in a large civilian 
hospital.  

In a February 1978 rating decision, the veteran was service 
connected for a low back disorder, evaluated as 
noncompensable, effective from December 1977.  In March 1981, 
the veteran's disability rating was increased to 20 percent, 
effective from September 1980.  Subsequently, in June 1995, 
the veteran's disability rating was increased to 40 percent, 
effective from December 1994.   

By letter of November 1995, the veteran's representative 
transmitted to the RO a "Veteran's Application for Increased 
Compensation based on Unemployability," VA Form 21-8940.  
The veteran indicated that he had become employed beginning 
in 1972 at Mohawk Valley Psychiatric Center, and become 
totally disabled in November 1992.  He listed, as his 
occupation, psychiatric social worker, and indicated he had 
earned $37,000 in his top earnings year.  He noted that he 
expected to receive disability retirement benefits.  His date 
of birth was shown to have been in August 1946, and he 
indicated having completed four years of college.

In January 1996, the RO received a medical evaluation, dated 
in December 1995, from Scott Silver, M.D.  Dr. Silver 
reported that, upon examination, the veteran exhibited marked 
spasm in the lumbosacral spine and paravertebral muscles, 
with significant limitation of motion.  Flexion and 
extension, as well as lateral bending, were limited to 15-20 
degrees, and straight leg raising resulted in low back pain 
bilaterally.  A review of X-rays showed degenerative disc 
disease and arthritic changes at L2-3, L3-4, and L4-5, with 
large bone spurs present.  Dr. Silver opined that the veteran 
was suffering from a significant degree of degenerative disc 
disease and arthritis in his lumbosacral spine and that, in 
his opinion, the veteran should be classified as totally 
disabled as a result of his back problem.  Dr. Silver further 
noted that exercise and moist heat or ice packs, in addition 
to a lumbosacral corset, would possibly help relieve the 
veteran's symptoms.  

In March 1996, the RO received outpatient treatment records, 
dated from October 1994 to January 1996, from Kevin Mathews, 
M.D.  The records noted the veteran's treatment for 
hypertension, alcohol abuse, and chronic stiffness of the low 
back.  A treatment note, dated in December 1995, noted that 
the veteran's taking of the drug Soma provided some relief 
from back pain.  A treatment note, dated in May 1995, 
indicated the veteran was being treated for agoraphobia.  

In May 1996, the RO received a medical evaluation, dated that 
same month, from Thomas LaFountain, D.C.  Dr. LaFountain's 
assessment of the veteran's condition included lumbar 
spondyloarthrosis with associated sciatic radiculitis.  In 
addition, he reported that, once the veteran's low back 
symptomatology subsided, a low-grade rehabilitation program 
would be instituted, and that, currently, the veteran was 
totally disabled and had been advised to refrain from all 
work demands.  

In June 1996, the RO received copies of treatment records, 
dated from April 1976 to January 1993, from the New York 
State and Local Retirement Systems, which had been used in 
assessing the veteran's claim for disability retirement.  
These records, which included outpatient treatment records 
and hospital summaries, noted the veteran's treatment for 
hypertension, acute lumbosacral strain, and severe anxiety 
along with panic attacks.

Among the records furnished by New York State was a report 
from Asa Smith, M.D.  This report, dated in January 1993, 
reflected an examination for a determination of the veteran's 
disability.  Dr. Smith noted the veteran's complaints of back 
stiffness in the morning, with the tendency of the stiffness 
to clear up over the course of the day.  It was also reported 
that the veteran had been experiencing panic attacks over the 
past 20 years, and that they had been gradually increasing in 
severity.  The examiner noted that the veteran felt he could 
not be in crowds, and was uncomfortable in closed rooms and 
at meetings.  He reported that he had rushed out of several 
work-related meetings in the past.  He was seeing a 
psychiatrist once a month and was taking medication.  He was 
also on medication for high blood pressure.  The veteran 
reported consuming nine ounces of gin per day over a number 
of years.  Neurological examination revealed reflexes active 
and equal throughout, with normal sensory testing and no 
pathological reflexes.  Diagnostic impressions listed by Dr. 
Smith were -- panic attacks and chronic anxiety state, 
presumably essential hypertension, rosacea on the face, gouty 
arthritis, and bilateral inguinal hernias.  The examiner 
commented that the veteran should continue psychiatric care, 
as "this seems to be his chief problem."  He also commented 
that the veteran's alcohol consumption should be addressed.

A questionnaire from the New York State and Local Retirement 
Systems, also dated in January 1993, and completed by Dr. 
Mathews, noted "applicant's alleged disability" to be 
malignant hypertension.  In indicating what present condition 
was "of such a nature as to permanently disable applicant 
from performing all the duties of his present position," the 
physician entered, "Blood pressure is very labile."  In 
responding as to what essential parts of his work the veteran 
could reasonably perform if not totally incapacitated, Dr. 
Mathews noted, "Paperwork, non-stressful patient 
interviews."  An earlier treatment note, dated in September 
1992, reflecting treatment from Dr. Mathews, revealed that 
the veteran was currently doing intake at the Mohawk Valley 
Psychiatric Center, and that he found such work extremely 
stressful.  The physician noted that the veteran's job was 
"extremely stressful," and he was suffering from "rather 
severe anxiety."  It was further noted that the veteran 
would be requesting a job transfer.  A November 1992 
treatment note by the same Dr. Mathews indicated the veteran 
was suffering from malignant, uncontrolled hypertension.

Also in June 1996, the RO received a "Request for Employment 
Information in Connection with Claim for Disability 
Benefits" (VA Form 21-4192), dated that same month, which 
had been returned by the Mohawk Valley Psychiatric Center.  
It was indicated that the veteran had been employed since 
July 1973, and had earned $38,101 in the past year.  He had 
been on sick leave, at half pay, from March to September 
1993.  The veteran's employment had been terminated at the 
Center as of September 29, 1993, due to disability 
retirement.  

In a July 1996 rating decision, inter alia, the RO denied the 
veteran's claim for TDIU.

In August 1996, the RO received an additional medical 
evaluation from Dr. LaFountain, dated that same month.  Dr. 
LaFountain reported that, on recent examination, the 
veteran's lumbar flexion was 30 degrees, and extension was 20 
degrees.  Right and left lateral flexion were recorded at 20 
degrees, with pain in the lower back.  Orthopedic evaluation 
revealed Kemp's, Yeoman's, Milgram's, Bow String Sign, and 
sitting single leg reflexes to be positive.  Neurological 
evaluation revealed deep tendon reflexes of the knees to be 
2+ and symmetrical, with the ankles exhibiting 1+ on the left 
and 2+ on the right.  Sensory examination revealed 
hypesthesia at the L5/S1 dermatomal distribution in the left 
lower extremity.  Palpation revealed tenderness at the 
greater sciatic notch bilaterally and paraspinally from L4-S1 
in the lumbar spine.  Treatment since the initial examination 
was reported to have included ultrasound, muscle stimulation, 
lumbar traction, lumbar mobilization, and therapeutic 
exercises, with the veteran encouraged to enter a supervised 
exercise regimen.  Dr. LaFountain's diagnosis was lumbar 
spondyloarthrosis with associated sciatic radiculitis.  His 
prognosis was that full recovery was unlikely.  He noted that 
the chronic degenerative disc changes in the veteran's lumbar 
spine associated with neurological complications inhibited 
him from being gainfully employed.  Dr. LaFountain further 
noted that he had advised the veteran to refrain from any 
lifting, prolonged sitting, prolonged stooping, and 
repetitive bending movements.  

In July 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran's low back 
pain had recently begun radiating down his left thigh to his 
left knee.  He also noted complaints of limited range of 
motion, as well as pain on prolonged sitting or standing.  On 
examination, no fixed deformities were noted.  Range of 
motion was reported to 45 degrees for forward flexion, with 
significant discomfort at this level.  Backward extension was 
limited to 20 degrees.  Right and left lateral flexion were 
reported as 15 degrees.  Rotation to the right and left was 
measured at 45 degrees.  No sensory deficit was found in the 
lower extremities bilaterally or diffusely.  All muscle 
groups were 5/5 in strength bilaterally and diffusely.  There 
was evidence of positive straight leg raising on the left, 
when tested in both the sitting and reclined position, with 
pain radiating down from the back to the left knee level.  
Right-sided straight leg raising was negative, although pain 
was reported in the lumbar region of the back.  

The examiner further noted that any weakened motion, 
incoordination, or fatigability was reported in the 
examination, and that further quantification in terms of 
additional loss of range of motion, without prolonged, 
provocative testing, was not possible.  Furthermore, the 
examiner stated that, with flare-ups, it would be likely that 
range of motion would be further restricted but it was not 
possible to accurately estimate the additional loss of range 
of motion without examining the patient at that time.  The 
examiner's diagnosis was severe degenerative joint disease of 
the lumbosacral spine, with sciatic nerve radicular syndrome 
on the left side.  A further addendum indicated that an X-ray 
of the lumbosacral spine was consistent with severe 
degenerative changes which had progressed since previous 
studies.  

In an August 1997 rating decision, the RO denied the 
veteran's claim for TDIU.  

In May 1998, the RO received a copy of an MRI (magnetic 
resonance imaging) report from Cooperative Magnetic Imaging, 
dated in July 1996.  The report's impression revealed 
degenerative changes at L2-3, L3-4,and L4-5, with no evidence 
of disc herniation.  

The Board notes that the veteran is a 52-year-old college 
graduate who retired on disability in September 1993 from 
long-term employment as a social worker.  We acknowledge that 
Dr. Silver was of the opinion that the veteran should be 
classified as totally disabled as a result of his back 
problem, but other physicians have not so opined, and there 
are other significant documented disabilities in the record.  
Dr. Mathews treated the veteran for alcohol abuse and 
hypertension as well as for his back, and, in a report in 
support of the veteran's receipt of disability retirement 
benefits from New York State, he reported that the major 
problem afflicting the veteran was hypertension.  
Dr. LaFountain, a chiropractor, stated that the veteran was 
totally disabled in a May 1996 report, but anticipated that 
the symptoms would subside and a rehabilitation program would 
enhance strength and flexibility in the lumbar spine.  
Dr. LaFountain later noted that full recovery of the 
veteran's spinal disorder was unlikely, and that he was 
"inhibited" from gainful employment.  

It appears significant that Dr. Smith, who examined the 
veteran in conjunction with his disability retirement, noted 
that the veteran's problems at work related to anxiety and 
panic attacks, as did a September 1992 treatment note from 
Dr. Mathews.  The opinion of Dr. Smith was to the effect that 
the veteran's "chief problem" was his psychiatric 
symptomatology, for which he was receiving ongoing treatment.  
In addition, Dr. Mathews was treating the veteran for 
hypertension, which was out of control.  These reports were 
the bases for the granting of New York State disability 
retirement benefits.  

In adhering to the Court's instructions in its memorandum 
decision, the Board is cognizant that the last medical 
examination of the veteran was in July 1997, more than three 
years ago.  The VA examiner who conducted the examination, 
while finding the veteran suffered from severe degenerative 
joint disease of the lumbosacral spine with sciatic nerve 
radicular syndrome on the left side, did not offer an opinion 
as to the degree to which the veteran's service-connected 
disability impacted on his employability.  Therefore, given 
the evidence of record and the number of years since the 
veteran was last medically examined, the Board believes the 
veteran should be afforded an additional medical examination, 
taking into account any intervening medical treatment, before 
we reach a decision with respect to his claim.  

Accordingly, further appellate consideration will be 
deferred, and the veteran's claim for TDIU is REMANDED to the 
RO for the following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to his claim 
for TDIU, particularly treatment for 
degenerative joint disease of the 
lumbosacral spine.  The veteran should be 
asked to identify any medical care 
providers, VA and non-VA, that have 
evaluated or treated him, since July 1997, 
for his service-connected disability.  Any 
medical providers identified by the 
veteran should be asked, with appropriate 
authorization provided by the veteran, to 
provide complete copies of the pertinent 
medical records.  Any copies of medical 
records obtained by the RO should be 
associated with the veteran's claims 
folder. 

2. The RO should then arrange for a VA 
examination to determine the nature and 
severity of the veteran's lumbosacral 
spine disorder.  Before evaluating the 
veteran, the examiner(s) should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the 
examination report.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, with 
respect to the veteran's lumbosacral 
spine, the examiner should report on the 
level of the veteran's pain due to his 
degenerative joint disease, and the effect 
such pain has on the veteran's functional 
ability, i.e., whether there is any 
functional loss in the veteran's 
lumbosacral spine due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  If 
feasible, the examiner should comment as 
to any additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated back abnormality) caused by 
those factors.  In addition, the examiner 
should state the etiology of any pain, and 
whether such pain claimed by the veteran 
is supported by adequate pathology, or 
evidenced by visible behavior on motion or 
palpation.  

3. Furthermore, the examiner should comment 
as to whether the veteran's sole service-
connected disability, degenerative joint 
disease of the lumbosacral spine, has any 
impact on his employability, and if so, 
whether it renders the veteran totally 
unemployable.  The examiner should provide 
the rationale for all opinions or 
conclusions expressed.  

4. Thereafter, the RO should review the 
examination report and ensure that all of 
the requested findings and opinions are 
included.  If not, the report should be 
returned to the examiner for corrective 
action.  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for TDIU, to determine, 
notwithstanding any non-service-connected 
disabilities, whether the veteran is 
rendered unemployable by his service-
connected disability.  If action taken 
remains adverse to the veteran, he and his 
representative should be furnished an SSOC 
concerning all evidence added to the 
record since the last SSOC.  Subsequently, 
the veteran should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



